291 S.W.3d 860 (2009)
Charles DONALDSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92039.
Missouri Court of Appeals, Eastern District, Division Two.
September 8, 2009.
Gwenda R. Robinson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, Jr. and PATRICIA L. COHEN, JJ.
Prior report: 227 S.W.3d 531.

ORDER
PER CURIAM.
Charles Donaldson ("Movant") appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant argues his counsel was ineffective for failing to object on cross-examination when the prosecutor elicited highly prejudicial details about Movant's prior conviction of first-degree assault and for failing to move for a mistrial, or in the alternative, for failing to move for substitution of juror Sandra Butler ("Juror Butler") who had an unauthorized conversation with Officer Julian Conner ("Officer Conner"), a prosecution witness.
We have reviewed the briefs of the parties and the record on appeal and find the find the motion court's findings of fact and conclusions of law are not clearly erroneous and affirm. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).